By the

Lyon, J., delivering the opinion.
We think that the Court below should have sustained the certiorari. The tax assessed by the Mayor and City Council of Griffin on the amount of solvent notes returned by the plaintiff in error, on persons residing out of the city of Griffin, was not authorized by the charter of the city, and was, therefore, illegal. By the charter, the Mayor and City Council can only levy and collect a tax on tha't property which is within the city. It is true, that debts, due by note, account, or otherwise, is property within the sense of that charter, and of the general statutes of the State, but unless the persons who owe the debts reside in Griffin, they are not property within tlie city. The fact that the owner of these debts re-, sides in the city, and has the notes there, does not alter the fact. The notes are but the evidences of the debt, while the debt itself is out of the city, as a man’s title deeds or bill of sale are the evidence of the owner’s right of property in his land and negroes; and it would never be thought that land and negroes, out of the city, would be liable to the city taxes because the owner resided in the city, and kept his title deeds there.
The affidavit of illegality was well taken, and ought to have been sustained. This ruling is in accordance with the opinion intimated in Harper vs. The Commissioners of Elberton, 23 Georgia, 566.
Let the judgment be reversed.